Exhibit 10.10

 

INTERLINE BRANDS, INC.

 

2012 STOCK OPTION PLAN

 

TIME-VESTING NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS TIME-VESTING NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”),
effective as of the date of grant set forth on the signature page hereto (the
“Date of Grant”), is between Interline Brands Inc., a Delaware corporation (the
“Company”), and the individual whose name is set forth on the signature
page hereto (the “Optionee”).

 

W I T N E S S E T H:

 

1.                                      Grant of Option.

 

(a)                                 The Option.  The Company hereby grants to
the Optionee an option (the “Option”) to purchase all or any part of an
aggregate of such number of shares of Common Stock as is set forth on the
signature page hereto (subject to adjustment as provided in Section 9 of the
Interline Brands, Inc. 2012 Stock Option Plan (the “Plan”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan. 
This Option is not intended to be treated as an “incentive stock option,” as
such term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended.

 

(b)                                 Incorporation by Reference, Etc.  The
provisions of the Plan are hereby incorporated herein by reference.  Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan.

 

2.                                      Terms and Conditions.

 

(a)                                 Purchase Price.  The price at which the
Optionee shall be entitled to purchase shares of Common Stock upon the exercise
of all or any portion of this Option shall be the price per share of Common
Stock set forth on the signature page hereto (subject to adjustment as provided
in Section 9 of the Plan).  Shares of Common Stock acquired upon the exercise of
the Option shall hereinafter be referred to as “Option Shares.”

 

(b)                                 Expiration Date.  The Option shall expire at
11:59 p.m. Eastern Standard Time on the tenth anniversary of the Date of Grant
(the “Expiration Date”); provided, however, that the Option may be earlier
terminated as provided in Section 2(f), Section 4 or Section 5 of this
Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Exercisability of Option.  Subject to the
earlier termination or cancellation of the Option as set forth herein or in the
Plan, the Option shall become vested and exercisable as to twenty percent (20%)
of the Option Shares subject thereto on each of the first, second, third, fourth
and fifth anniversaries of the Date of Grant.  Unless the Optionee has
Terminated prior to a Change in Control, the Option shall become fully vested
and exercisable upon the occurrence of the Change in Control.

 

(d)                                 Notice of Exercise.  Subject to the terms
and conditions of this Agreement and the Plan, the Option may be exercised by
delivery of written notice in such form as the Committee may require from time
to time (the “Exercise Notice”), from the Optionee, to the Company; provided,
however, that if the Committee determines it is necessary or desirable to
deliver to the Optionee any documents or other disclosure materials prior to the
exercise of the Option by the Optionee, the Committee may require the Optionee
to confirm in writing his Exercise Notice after the delivery by the Company of
such documents or other disclosure materials (which documents shall be delivered
by the Company as promptly as reasonably practicable), in which case the
Exercise Notice will not be deemed to have been delivered by the Optionee until
it has been so confirmed.  The Exercise Notice shall state that the Optionee is
electing to exercise the Option, shall set forth the number of shares of Common
Stock in respect of which the Option is being exercised (the “Purchased Shares”)
and shall be signed by the Optionee or, where applicable, by the Optionee’s
beneficiary or legal representative.

 

(e)                                  Payment of Option Price.  The Option Price
shall be payable (i) in cash or its equivalent (e.g., a check), (ii) by the
transfer, either actually or by attestation, to the Company of Common Stock that
has been held by the Participant for at least six (6) months (or such lesser
period as may be permitted by the Committee) prior to the exercise of the Option
and that has a Fair Market Value as of the date of exercise equal to the
aggregate Option Price in respect of the Purchased Shares or (iii) by a
reduction in the number of Purchased Shares to be issued upon such exercise by
that number of shares of Common Stock having a fair Market Value on the date of
exercise equal to the aggregate Option Price in respect of the Purchased Shares,
provided, that, in either case, the Company is not then prohibited from
purchasing or acquiring such shares of Common Stock pursuant to the terms of any
credit agreement to which the Company or its Affiliates is a party or pursuant
to applicable law.

 

(f)                                   Exercise Upon Termination of Employment. 
In the event that the Optionee Terminates, the Option (to the extent then
outstanding) shall terminate as follows:

 

(i)                                     Without Cause or by the Optionee.  If
the Company or an Affiliate Terminates the Optionee without Cause (other than
due to Disability) or the Optionee resigns for any reason, then the unvested
portion of the Option shall expire on the date of Termination and the vested
portion of the Option shall remain exercisable by the Optionee through the
earlier of (x) the Expiration Date or (y) a period of ninety (90) days following
such Termination, and shall thereafter terminate without further consideration
to the Optionee.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  For Cause.  If the Optionee’s employment
with the Company or its Affiliates is terminated by the Company or its
Affiliates for Cause, then both the unvested and the unexercised vested portions
of the Option shall terminate and expire on the date of such Termination without
further consideration to the Optionee.

 

(iii)                               Death or Disability.  If the Optionee is
Terminated due to the Optionee’s death or Disability, then the unvested portion
of the Option shall expire on the date of Termination and the vested portion of
the Option shall remain exercisable by the Optionee (or the Optionee’s estate or
beneficiary, as applicable) through the earlier of (x) the Expiration Date or
(y) the one hundred eighty (180) day period immediately following such
Termination, and shall thereafter terminate without further consideration to the
Optionee.

 

(g)                                  Transferability.  The Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. 
No such permitted transfer of the Option to heirs or legatees of the Optionee
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof. 
During the Optionee’s lifetime, the Option is exercisable only by the Optionee
or Optionee’s legal representative.

 

(h)                                 Rights as Stockholder.  The Optionee shall
not be deemed for any purpose to be the owner of any of the Option Shares
subject to this Option unless, until and to the extent that (i) the Option shall
have been exercised in accordance with the terms of this Agreement and the
Optionee shall have paid the full Option Price for the number of shares of
Common Stock in respect of which the Option was exercised and all withholding
taxes due, (ii) the Optionee shall have delivered to the Company a fully
executed Stockholders Agreement, (iii) the Company shall have issued the shares
of Common Stock to the Optionee and (iv) the Optionee’s name shall have been
entered as a holder of record on the books of the Company.  Upon the occurrence
of all of the foregoing events, the Optionee shall have full ownership rights
with respect to such shares of Common Stock, subject to the provisions of the
Stockholders Agreement.

 

3.                                      Withholding Taxes.  As a condition of
the exercise of the Option, the Optionee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld upon the
exercise of the Option and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Optionee, federal, state and local taxes of any kind required by law
to withheld upon the exercise of the Option.

 

3

--------------------------------------------------------------------------------


 

4.                                      Prohibited Activities.  In consideration
of and as a condition to the grant of the Option, the Optionee agrees to the
following covenants:

 

(a)                                 No Sale or Transfer.  The Optionee shall not
sell, transfer, assign, grant a participation in, gift, hypothecate, encumber,
mortgage, create any lien, pledge, exchange or otherwise dispose of the Option
or any portion thereof other than by the laws of descent or distribution.

 

(b)                                 Prohibition against Certain Activities.  The
Optionee agrees that the Optionee will not at any time disclose or furnish to
any other Person or use for the Optionee’s own or any other Person’s account any
Confidential or Proprietary Information (other than in the course of the
Optionee’s service to the Company or any Affiliate, if the Optionee is an
employee or director of, or consultant to the Company or any Affiliate) except
for Permitted Disclosures (a “Prohibited Disclosure or Use”).  In addition, the
Optionee agrees that the Optionee will not during the time the Optionee provides
services to the Company or any of its Subsidiaries as an employee, director or
consultant and until the second anniversary of the date of the Optionee’s
Termination (the “Restricted Period”): (A) engage in any Prohibited Solicitation
(as defined below), or (B) engage in any Competitive Activity (as defined
below).

 

(c)                                  Return of Property.  All written materials,
records, and documents made by the Optionee or coming into the Optionee’s
possession during the Optionee’s service with the Company or any Subsidiary
concerning any products, processes or equipment, manufactured, used, developed,
investigated or considered by the Company or otherwise concerning the business
or affairs of the Company (excluding the Optionee’s personal financial
information furnished to the Optionee by the Company, such as the Optionee’s
compensation records or personal tax information), shall be the sole property of
the Company, and upon the Optionee’s Termination, or upon request of the Company
prior to the Optionee’s Termination, the Optionee shall promptly deliver same to
the Company.  In addition, upon the Optionee’s Termination, or upon request of
the Company prior to the Optionee’s Termination, the Optionee will deliver to
the Company all other Company property in the Optionee’s possession or under the
Optionee’s control, including but not limited to, financial statements,
marketing and sales data, patent applications, drawings and other documents, and
all Company credit cards, automobiles, computers and cellular telephones.

 

(d)                                 Right to Terminate Option.  The Optionee
understands and agrees that the Company has granted this Option to the Optionee
to reward the Optionee for the Optionee’s future efforts and loyalty to the
Company and its Affiliates by giving the Optionee the opportunity to participate
in the potential future appreciation of the Company.  Accordingly, if the
Company commences an action in a court of competent jurisdiction alleging that
(i) the Optionee has engaged in any Prohibited Disclosure or Use or breached or
violated the Optionee’s obligations relating to the non-disclosure or non-use of
confidential or proprietary information under any Restrictive Agreement to which
the Optionee is a party, or (ii) the Optionee engaged in any Prohibited
Solicitation during the Restricted Period or breached or violated any
non-solicitation obligations under any Restrictive Agreement to which the
Optionee is a party, or (iii) the Optionee

 

4

--------------------------------------------------------------------------------


 

engaged in any Competitive Activity during the Restricted Period or breached or
violated any non-competition obligations under any Restrictive Agreement to
which the Optionee is a party, then the Option shall remain outstanding but the
Optionee may not exercise the Option until there has been a “Final Disposition”
(as defined below) with respect to such allegation.  If it is determined as a
result of such Final Disposition that a violation described in this
Section 4(d) has occurred and the violation has materially damaged the Company,
the Option will terminate upon such Final Disposition.  If it is determined as a
result of a Final Disposition that a violation described in this
Section 4(d) has not occurred or that a violation has occurred but that the
Company was not materially damaged as a result thereof, the Option will
immediately become exercisable (to the extent otherwise exercisable in
accordance with the terms of this Agreement (disregarding the effect of this
Section 4(d))) and, in the event that prior to such Final Disposition the
Optionee has been Terminated, the Option will remain outstanding and exercisable
to the extent such Option would otherwise remain outstanding and exercisable in
accordance with the terms of this Agreement (disregarding the effect of this
Section 4(d)), with the post-Final Disposition period during which the Option
remains outstanding and exercisable no shorter than the post-Termination period
during which such Option otherwise would have remained outstanding and
exercisable under the terms of this Agreement (disregarding the effect of this
Section 4(d)).  “Final Disposition” means that a judgment has been rendered by a
court of competent jurisdiction that has become final and non-appealable, that
the matter has been dismissed with prejudice or settled by mutual agreement of
the parties or that the Company has sought but failed to obtain an injunction. 
Any reference to “Affiliate,” “affiliate,” “Affiliated Companies” or such
similar term in any non-competition, non-solicitation or confidentiality
covenant in any Restrictive Agreement shall not, for purposes of clause (i),
(ii) or (iii) above or for purposes of determining whether there has been a
breach or violation of any non-competition, non-solicitation or confidentiality
covenant in any such Restrictive Agreement, include the GSCP Parties, the P2
Parties or any of their respective Affiliates (other than the Company and its
Subsidiaries).

 

(e)                                  Certain Defined Terms.

 

(i)                                     “Competing Business” shall mean any
business that competes with any business in which the Company or any of its
Subsidiaries is engaged at the time of the Optionee’s Termination.

 

(ii)                                  “Competitive Activity” shall mean,
directly or indirectly, (i) owning, managing, operating, joining, controlling,
being employed by, or participating in the ownership, management, operation or
control of, or holding any position as a shareholder, director, officer,
consultant, independent contractor, employee or partner of, spokesman for, or
investor in, any Competitor, or (ii) acting as a Competitor in an individual
capacity; provided, that, with respect to any Optionee, in no event shall
ownership by the Optionee of two percent (2%) or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended, standing alone, be considered
Competitive Activity, so long as the Optionee does not have, or exercise, any
rights to manage or operate the business of such issuer other than rights as a
shareholder thereof.

 

5

--------------------------------------------------------------------------------


 

(iii)                               “Competitor” shall mean any Person that is
engaged, directly or indirectly, in (or intends or proposes to engage in, or has
been organized for the purpose of engaging in) a Competing Business in any
market area in which Company or any of its Subsidiaries is engaged in such
business at the time of the Optionee’s Termination.

 

(iv)                              “Confidential or Proprietary Information”
shall mean information relating to the affairs of the Company and its
Subsidiaries, including, without limitation, technical information, intellectual
property, business and marketing plans or proposals, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its Subsidiaries and other forms of information which are
confidential or in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, and pricing and cost
information).  Confidential or Proprietary Information shall not include
information that is or becomes generally known to the public or within the
relevant trade or industry, other than as a result of a breach by the Optionee
of any Restrictive Agreement to which the Optionee is a party or disclosure by a
third party who is known by the Optionee to owe the Company an obligation of
confidentiality with respect to such information.

 

(v)                                 “Permitted Disclosures” shall mean the
disclosure of Confidential or Proprietary Information (A) made with the prior
written consent by the Board, (B) required to be made by law or legal process,
or (C) made by the Executive consistent with his duties under applicable law to
the Company or any of its Affiliates (including to the Executive’s or the
Company’s (or any such Affiliate’s) legal advisers).

 

(vi)                              “Prohibited Solicitation” shall mean
(A) directly or indirectly hiring, contacting, inducing or soliciting (or
assisting any Person to hire, contact, induce or solicit) for employment any
person who is, or within six (6) months prior to the date of such hiring,
contacting, inducing or soliciting was, an employee of the Company or any of its
Subsidiaries, or (B) directly or indirectly soliciting (or assisting any Person
to solicit) any customer, client, vendor or data supplier of the Company or any
of its Subsidiaries, or directly or indirectly interfering with (or assist any
Person to interfere with) any material relationship between the Company or any
of its Subsidiaries and any of its or their customers, clients or vendors,
provided that in no event shall a general advertisement or solicitation not
targeted at employees of the Company or its Subsidiaries or customers, clients
or vendors of the Company or its Subsidiaries be considered a Prohibited
Solicitation.

 

(f)                                   Remedies.  The Optionee specifically
acknowledges and agrees that the remedy at law for any breach of this Section 4
will be inadequate and that the Company, in addition to any other relief
available to it, shall be entitled to temporary and permanent injunctive relief
without the necessity of proving actual damage or posting any bond whatsoever. 
In the event that the provisions of this Section 4 should ever be deemed to
exceed the limitation provided by applicable law, then the Optionee and the

 

6

--------------------------------------------------------------------------------


 

Company agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

 

5.                                      Corporate Transaction.  The provisions
of Section 10 of the Plan shall apply to this Option in the event of a Corporate
Transaction.

 

6.                                      Miscellaneous.

 

(a)                                 Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company to the Secretary of the Company at the principal office of
the Company and, in the case of the Optionee, to Optionee’s address appearing on
the books of the Company or to Optionee’s residence or to such other address as
may be designated in writing by the Optionee.

 

(b)                                 No Right to Continued Employment.  Nothing
in the Plan or in this Agreement shall confer upon the Optionee any right to
continue in the employ of the Company or its Affiliates shall interfere with or
restrict in any way the right of the Company or its Affiliates, which are hereby
expressly reserved, to remove, terminate or discharge the Optionee at any time
for any reason whatsoever.

 

(c)                                  Bound by Plan.  By signing this Agreement,
the Optionee acknowledges that Optionee has received a copy of the Plan and has
had an opportunity to review the Plan and agrees to be bound by all the terms
and provisions of the Plan.

 

(d)                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and of the Optionee and the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

 

(e)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable,
(ii) this Agreement will be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(f)                                   Modifications.  No change, modification or
waiver of any provision of this Agreement shall be valid unless the same is in
writing and signed by the parties hereto.

 

7

--------------------------------------------------------------------------------


 

(g)                                  Entire Agreement.  This Agreement and the
Plan contain the agreement and understanding of the parties hereto with respect
to the subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

(h)                                 Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.

 

(i)                                     This Agreement, including the validity
hereof and the rights and obligations of the parties hereunder, all amendments
and supplements hereto and the transactions contemplated hereby, and all actions
or proceedings arising out of or relating to this Agreement, of any nature
whatsoever, shall be construed in accordance with and governed by the domestic
substantive laws of the State of Delaware without giving effect to any choice of
law or conflicts of law provision or rule that might otherwise cause the
application of the domestic substantive laws of any other jurisdiction.  The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (unless the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, in
which case, any state or federal court located within the State of Delaware) in
connection with any dispute arising out of or relating to this Agreement or any
of the transactions contemplated hereby and each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum or lack of personal
jurisdiction in respect of such dispute.  Each of the parties hereto agrees that
a judgment rendered in any such dispute may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law.

 

(ii)                                  Each party hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury in respect of any legal proceeding directly or indirectly arising out of,
under or in connection with this Agreement or any transaction contemplated
hereby.  Each party hereto (A) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (B) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 6(h).

 

(i)                                     Specific Performance.  Each of the
parties agrees that any breach of the terms of this Agreement will result in
irreparable injury and damage to the other parties, for which there is no
adequate remedy at law.  Each of the parties therefore agrees that in the event
of a breach or any threat of breach, the other parties shall be entitled to an
immediate injunction and restraining order to prevent such breach, threatened
breach or continued breach, and/or compelling specific performance of the
Agreement, without having to prove the inadequacy of money damages as a remedy
or balancing the equities between the parties.  Such remedies shall be in
addition to any other remedies (including monetary damages) to which the other
parties may be entitled

 

8

--------------------------------------------------------------------------------


 

at law or in equity.  Each party hereby waives any requirement for the securing
or posting of any bond in connection with any such equitable remedy.

 

(j)                                    Headings.  The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

(k)                                 Counterparts.  This Agreement may be
executed by .pdf or facsimile signatures and in any number of counterparts with
the same effect as if all signatory parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agreed and acknowledged as of the Date of Grant:

 

 

 

 

 

 

 

[Optionee]

 

 

 

 

 

Date of Grant:

 

 

 

Option Price:

 

 

 

Number of Shares

 

Subject to the Option:

 

 

--------------------------------------------------------------------------------